Name: Decision of the European Central Bank of 16 November 1999 appointing the members of the Anti-Fraud Committee of the European Central Bank (ECB/1999/8)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  criminal law
 Date Published: 1999-11-20

 Avis juridique important|31999D0752Decision of the European Central Bank of 16 November 1999 appointing the members of the Anti-Fraud Committee of the European Central Bank (ECB/1999/8) Official Journal L 299 , 20/11/1999 P. 0040 - 0040DECISION OF THE EUROPEAN CENTRAL BANKof 16 November 1999appointing the members of the Anti-Fraud Committee of the European Central Bank(ECB/1999/8)(1999/752/EC)THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK,Having regard to the Statute of the European System of Central Banks and of the European Central Bank,Having regard to the Decision ECB/1999/5(1) of the European Central Bank of 7 October 1999 on fraud prevention and in particular to Article 1, paragraph 3, thereof,(1) Whereas Article 1, paragraph 3, of Decision ECB/1999/5 provides for the Anti-Fraud Committee of the European Central Bank to be composed of three outside independent persons who possess outstanding qualifications relevant to the activities of the Anti-Fraud Committee;(2) Whereas it is appropriate to appoint the members of the Anti-Fraud Committee as soon as possible;(3) Whereas Article 1, paragraph 3, of Decision ECB/1999/5 provides for the members of the Anti-Fraud Committee to be appointed by a decision of the Governing Council;(4) Whereas Article 1, paragraph 4, of Decision ECB/1999/5 stipulates that the term of office of the members of the Anti-Fraud Committee shall be three years,HAS DECIDED AS FOLLOWS:Article 1The following persons are hereby appointed as members of the Anti-Fraud Committee of the European Central Bank as from 1 January 2000:- John L. Murray- Erik Ernst Nordholt- Maria Schaumayer.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Frankfurt am Main, 16 November 1999.The President of the ECBWillem F. DUISENBERG(1) OJ L 291, 13.11.1999, p. 36.